Citation Nr: 0922639	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from September 1951 to 
August 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Hartford, Connecticut (RO).   


FINDINGS OF FACT

1.  The original claim of service connection for pes planus 
was denied by an unappealed rating decision in July 2003.  

2.  The evidence received subsequent to the July 2003 rating 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision which denied entitlement to 
service connection for pes planus is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for pes planus.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in February 2007, prior to 
adjudication, which informed him of the requirements needed 
to reopen a claim based on new and material evidence and the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
medical records were subsequently added to the claims files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the VCAA notification letter provided to the 
veteran in February 2007 complies with the holding in Kent.  
The RO informed the veteran that the claim was originally 
denied because there was no evidence of pes planus in service 
or continuity of treatment after service.

The Veteran was informed in the February 2007 letter that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claims to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claim.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2008).  


Analysis of the Claim

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has pes planus due to an event or incident 
of his period of active service.  

The issue of service connection for pes planus was originally 
denied by an unappealed rating decision in July 2003 because 
there was no evidence of pes planus on service discharge 
examination in August 1955 or evidence of continuity of 
symptomatology since service.  

The Veteran attempted to reopen his claim for a left knee 
disability in November 2006.

The evidence on file at the time of the July 2003 RO 
decision consisted of the Veteran's service treatment 
records, private treatment records dated from January 1995 
to November 2002, and a VA examination report dated in 
June 2003.
Evidence received since July 2003 consists of VA and 
private treatment records dated from January 2005 to 
November 2007 and written statements by and on behalf of 
the Veteran.  

The Veteran's service treatment records do not contain any 
complaints or findings of pes planus or other foot 
disability, including on separation examination in August 
1955.   

The initial medical evidence of pes planus was on a 
private report from St. Francis Hospital and Medical 
Center dated in June 2001.

The Veteran reported on VA examination in June 2003 that 
he experienced fallen arches in service and went from a 
walking route to a desk job while working for the United 
States Postal Service after service because of foot pain.  
X-rays of the feet revealed degenerative joint disease.  
The diagnosis was service-related flat feet with chronic 
arch and metatarsal pain.

Although the VA examiner linked the Veteran's pes planus 
to service, this appears to be based exclusively on the 
Veteran's subjective history as there is essentially no 
discussion of the Veteran's service treatment records and 
no rationale for this opinion.  See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account 
is of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant).

The Board has reviewed the evidence received into the 
record since the July 2003 RO denial and finds that new 
and material evidence has not been submitted sufficient to 
reopen a claim for service connection for pes planus.



The evidence added to the claims files after July 2003 
reveals continued problems and treatment for pes planus 
but does not include any medical evidence linking the 
Veteran's pes planus to service, as is needed to warrant 
service connection.  

Thus, the additional evidence received since the July 2003 RO 
decision does not relate to the unestablished fact necessary 
to substantiate the claim by showing a link between his 
current pes planus and service, nor does it raise a 
reasonable possibility of substantiating the claim.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the claimant's  current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for pes planus is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for pes planus has not been submitted, 
the appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


